Ahdbews, C. J.
There are four questions propounded in the complaint on which the advice of this court is asked:
“ First. Does the widow of the testator, the said J uliette Geer, take by said will and codicil an absolute estate in the rest and residue of the estate referred to in said quoted sections ?
“ Second. If the said widow does not take an absolute estate, by whom should the same be held during her widowhood, and to whom should the plaintiff deliver the same ?
“ Third. Is the widow’s right to said estate confined to *415what she may require for a liberal, comfortable maintenance during her widowhood ?
“ Fourth. Is the amount that she may appropriate for that purpose subject to the determination of the Court of Probate, in ease of a dispute that she is appropriating more than she ought?”
The language of the will, read in the light of the facts, indicated that the testator did not intend to give his wife an absolute estate in the whole of his property. The use of all his property is given to her during her widowhood. He desired to provide liberally for her during that period; but he remembered also his children and grandchildren, who were his heirs, and intended that they should take something from his estate. He evidently expected there would be something left after the death or re-marriage of his widow.
In answer to these questions we say: First. No; the widow does not take an absolute estate in the rest and residue. Peckham v. Lego, 57 Conn. 553; Mansfield v. Shelton, 67 id. 390. Second. The possession of the real estate belongs to the widow, to whom the plaintiff should deliver it. The possession of the personal property is regulated by §559 of the General Statutes. If held by a trustee, he may be required to give a bond for its safe-keeping. She would hold the personal property as a trustee for those entitled to the remainder. Third. The widow is confined to what she may require “ for her comfortable and proper maintenance and support.” Fourth. So long as the widow conducts reasonably and in good faith, the amount she may appropriate for her own support must be left to her own discretion. If, however, she should indulge in wastefulness, or should seek to appropriate to her own use more of the estate than is reasonable for her support as stated in the will, then she may be restrained by a court of equity on the complaint of any of the remainder-men.
The Superior Court is advised to render judgment in accordance with this opinion.
In this opinion the other judges concurred.